355 U.S. 63 (1957)
CITY OF NASHVILLE ET AL.
v.
UNITED STATES ET AL.
No. 365.
Supreme Court of United States.
Decided November 18, 1957.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE.
Allison B. Humphreys, Harold Seligman and William Waller for appellants in No. 365.
Judson Harwood for appellants in No. 519.
Solicitor General Rankin and Robert W. Ginnane for the United States and the Interstate Commerce Commission, appellees.
W. L. Grubbs, John J. Hooker and William H. Swiggart for the Louisville & Nashville Railroad Co., appellee.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
NOTES
[*]  Together with No. 519, Lambert et al. v. United States et al., also on appeal from the same court.